DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39, 40, 42 and 52-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle; John D. Jr. (US 20070225656) in view of Wayman; Brian H. et al. (US 20100331778 A1).
Regarding claim 39, Hoyle discloses a device (¶ [0001], [0009], [0027], syringe 10), comprising: 
a container with a cylindrical barrel, a permanently closed first end and an open second end (¶ [0027], vial 12);

a needle extraction system having a plunger rod (¶ [0034], support structure 34); and 
a cylindrical tube section (¶ [0034], syringe barrel 20); 
wherein a first end of the plunger rod fits into the closure element (¶ [0036], threaded engagement between the stopper 18 and support structure 34);
wherein the cylindrical tube section has an inner diameter that is larger than the outer diameter of the cylindrical barrel (Fig. 3, vial 12 fits inside syringe barrel 20, therefore syringe barrel 20 has a larger inner diameter than vial 12); and 
has a radially outwardly extending finger flange (¶ [0030], wings 28).
Hoyle teaches the invention substantially as claimed by Applicant with the exception of a circumferential flange and radially inwardly extending projection that slides along an outer surface of the cylindrical barrel. Wayman discloses a single use syringe (¶ [0002], [0006], [0035], syringe assembly 10), comprising: 
a container with a cylindrical barrel, a permanently closed first end and an open second end (¶ [0038], The plunger assembly 30 includes an elongate plunger rod 31); 
wherein a circumferential flange is integrally formed at the open second end and has an outer diameter that is larger than an outer diameter of the cylindrical barrel (¶ [0038], The plunger rod 31 has … a distal end 312 defined by an annular flange 32); and 

a closure element that fits tightly into the open second end of the container (¶ [0044], The cylindrical connecting portion 47 fits within the inner diameter 37 of the hollow plunger rod 31); and 
a cylindrical tube section (¶ [0035], syringe barrel 20); 
wherein the cylindrical tube section has an inner diameter that is larger than the outer diameter of the cylindrical barrel (Fig. 17, syringe barrel 20 has an inner diameter that is larger than the outer diameter of plunger assembly 30 and plunger rod 31); and 
has a radially outwardly extending finger flange (¶ [0035], outwardly extending flange 22); 
wherein the finger flange has a radially inwardly extending projection that slides along an outer surface of the cylindrical barrel (¶ [0037], The flange lock 26 includes a plurality of flexible protrusions 27; ¶ [0039], to ensure that the protrusions 27 will be sufficiently elastic to engage the large diameter portion 343); and 
wherein the circumferential flange slides along an inner surface of the cylindrical tube section (¶ [0040], the annular flange 32 at the distal end 312 of the plunger rod 31 has a diameter slightly less than or equal to the diameter of the inside surface 24 of the syringe barrel 20).
Wayman provides a flange that aligns a container inside a tube section (¶ [0040], annular flange 32 also stabilizes the position of the plunger rod 31 within the syringe barrel 20 and facilitates alignment of the distal end 312 of the plunger rod 31 within the 

Regarding claim 52, Hoyle discloses a method (¶ [0001], vial syringes capable of limiting the dosage; claim 19, method of administering an appropriate dosage to a patient; ¶ [0027], syringe 10), comprising: 
fitting a plunger stopper tightly into a first open end of a container (¶ [0027], vial 12 is filled with medication 16 and sealed with a stopper 18); 
wherein the container has a cylindrical barrel, a permanently closed second end (¶ [0028], vial 12 is a generally cylindrical glass container (calibrated or un-calibrated) with one open end); and 
wherein the plunger stopper has a female threaded hole with a thin bottom portion between the female threaded hole and a bottom side of the plunger stopper (¶ [0036], threaded engagement between the stopper 18 and support structure 34); and 
partially screwing a male threaded end of a plunger rod into the female threaded hole (¶ [0036], threaded engagement between the stopper 18 and support structure 34);

wherein the tube section has an inner diameter that is larger than the outer diameter of the cylindrical barrel (Fig. 3, vial 12 fits inside syringe barrel 20, therefore syringe barrel 20 has a larger inner diameter than vial 12); 
wherein the plunger rod has an outer diameter that is smaller than an inner diameter of the cylindrical barrel (Figs. 3, 4, support structure 34 has a narrower diameter than the diameter of vial 12);
wherein a cannula extends axially through the plunger rod and protrudes through both the male threaded end and the top axial end of the plunger rod (¶ [0036], needle 30 has a distal end for interfacing with the stopper 18 and a proximal end with a sharpened tip mounted to the proximal end of the syringe barrel 20); and 
wherein the thin bottom portion is not penetrated by the cannula that protrudes from the male threaded end of the plunger rod when the male threaded end is partially screwed into the female threaded hole (Fig. 3, top end of needle 30 has not pierced thin portion of stopper 18). 
Hoyle lacks a circumferential flange and radially inwardly extending projection disposed at its open end that slides along an outer surface of the cylindrical barrel. Wayman discloses a method (¶ [0015], a method of actuating a syringe assembly), comprising: 

wherein the container has a cylindrical barrel, a permanently closed second end (¶ [0038], The plunger assembly 30 includes an elongate plunger rod 31 having a cylindrical shape); and
a circumferential flange formed around the first open end, wherein the circumferential flange has an outer diameter that is larger than an outer diameter of the cylindrical barrel (¶ [0038], The plunger rod 31 has … a distal end 312 defined by an annular flange 32);
wherein the circumferential flange portion has a cross-sectional shape that has a flat upper end surface and a flat lower end surface (Fig. 17, annular flange 32 has flat upper and lower end surfaces); and 
wherein the tube section has an inner diameter that is larger than the outer diameter of the cylindrical barrel (Fig. 17, syringe barrel 20 has an inner diameter that is larger than the outer diameter of plunger assembly 30 and plunger rod 31);
wherein the tube section has a radially inwardly extending projection disposed at its open end that slides along an outer surface of the cylindrical barrel (¶ [0037], The flange lock 26 includes a plurality of flexible protrusions 27; ¶ [0039], to ensure that the protrusions 27 will be sufficiently elastic to engage the large diameter portion 343);
wherein the plunger rod has an outer diameter that is smaller than an inner diameter of the cylindrical barrel (Fig. 17, plunger rod 31 has a smaller outer diameter than an inner diameter of syringe barrel 20). 


Regarding claims 40 and 42, Hoyle lacks a circumferential flange and radially inwardly extending projection. Wayman discloses a device wherein the circumferential flange slides along the inner surface of the cylindrical tube section from the radially inwardly extending projection to a closed end of the cylindrical tube section (Fig. 17, annular flange 32 slides along the entire length of syringe barrel 20);
wherein the radially inwardly extending projection of the finger flange has a flat upper end surface and a flat lower end surface (Fig. 15, flange lock 26 and flexible protrusions 27 have flat upper and lower end surfaces). 
Wayman provides a circumferential flange that centers and aligns a cylindrical barrel and prevents unintended reuse. Regarding rationale and motivation to modify Hoyle with the circumferential flange of Wayman, see discussion of claim 39 above. 
 
Regarding claim 53, Hoyle discloses that the plunger rod fits inside the cylindrical barrel (Fig. 3, support structure 34 fits inside vial 12); 
while the tube section fits around the outer surface of the cylindrical barrel (Fig. 3, syringe barrel 20 fits around vial 12).   

Regarding claim 54, Hoyle further discloses a step of pushing the plunger rod into the cylindrical barrel (¶ [0051] Once fluid communication between the vial and needle is established, the vial may slide deeper into the syringe barrel 20 while the threaded vial stopper 18 stays fixed). 
Hoyle lacks a radially inwardly extending projection. Wayman discloses a method wherein the radially inwardly extending projection slides along the outer surface of the cylindrical barrel during operation of the device (¶ [0037], protrusions 27 … are adapted to be folded to extend distally into the chamber 25 and flex toward the inside surface 24 of the syringe barrel 20). 
Wayman aligns a cylindrical barrel within a concentric tube section. Regarding rationale and motivation to modify Hoyle with the radially inwardly extending projection of Wayman, see discussion of claim 39 above. 
 
Claims 47, 48, 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle and Wayman, further in view of Sudo; Morihiro (US 6007520 A).
Regarding claim 47, Hoyle and Wayman are silent whether the cylindrical barrel has an inner surface that has been siliconized using silicone oil. Sudo discloses a device having cylindrical barrel that has an inner surface that has been siliconized using silicone oil (cols. 15-16, table 1, silicone oil is the compounding agent for examples 1-3). Since Sudo includes silicone oil in the formulation of the plastic barrel, its surface will also include at least a portion of the silicone oil.

 
Regarding claims 48 and 50, Hoyle lacks a circumferential flange and inwardly extending projection. Wayman discloses a circumferential flange that slides along an inner surface of the cylindrical tube section (¶ [0040], the annular flange 32 at the distal end 312 of the plunger rod 31 has a diameter slightly less than or equal to the diameter of the inside surface 24 of the syringe barrel 20);
wherein the radially inwardly extending projection of the finger flange has a flat upper end surface and a flat lower end surface (Fig. 15, flange lock 26 and flexible protrusions 27 have flat upper and lower end surfaces). 
Wayman securely aligns a container inside a tube section and prevents unintended reuse (¶ [0040], [0006], [0007]). Regarding rationale and motivation to modify Hoyle with the circumferential flange and inwardly extending projection of Wayman, see discussion of claim 39 above. 
 
Regarding claim 51, Hoyle discloses that the first end of the plunger rod can be screwed into the closure element (¶ [0036], threaded engagement between the stopper 18 and support structure 34). 

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle and Wayman, further in view of Haber; Terry M. et al. (US 5352196).
Regarding claim 46, Hoyle discloses a finger flange that extends at a right angle from the cylindrical tube section (Fig. 3, flange 22). Hoyle and Wayman lack a radially inwardly extending projection that extends at a right angle from the cylindrical tube section.  
Haber discloses a mixing vial comprising a radially inwardly extending projection that extends at a right angle from a cylindrical tube section (Fig. 3, catch 36, protrusion 38 and catch 40 extend at right angles from the cylindrical tube section).
Haber reliably secures a container against detachment (col. 5, lines 32-42, receptacle 22 is secured within housing 4 with rim 24 between catch 36 and protrusion 38). A skilled artisan would have been able to modify Hoyle and Wayman with the projection angle of Haber by altering the shape of flange lock 26 and protrusions 27 according to Haber, or by substituting Haber’s inward projection. Haber’s shape and projection angle provide a suitable alternative which will also retain a container inside a cylindrical tube.  Therefore, it would have been obvious to modify Hoyle and Wayman with the projection angle of Haber in order to select an alternative configuration for an inward projection.  

Claims 41, 43-45 and 55-58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle and Wayman, further in view of Weitzel; Dietmar et al. (US 20110022023 A1). 
Regarding claims 41, 44, 45, 55, 57 and 58, Hoyle and Wayman are silent regarding the taper angle of the circumferential flange and whether the device complies with ISO 8362-1 and ISO 8362-2. Weitzel discloses a withdrawal spike unit for a multidose vial (¶ [0001], [0012], [0058], [0059], FIG. 1, multidose vial 10), comprising: 
wherein a flat upper end surface of a circumferential flange of a container has a taper angle between one and five degrees relative to a cross-sectional plane of a cylindrical barrel; wherein the circumferential flange has dimensions that comply with specifications of ISO standard 8362-1 for an injection vial flange (¶ [0061], ISO 8362-1 specifies the form, dimensions and capacities of glass vials);
wherein a closure element has dimensions that comply with specifications of ISO standard 8362-2 for a closure of an injection vial (¶ [0062], ISO 8362-4 specifies the shape, dimensions and capacities of glass vials for injectable preparations). 
Weitzel follows a widely recognized standard for manufacturing vials or ampoules. One would be motivated to modify Hoyle and Wayman by following an ISO standard as taught by Weitzel to make the barrels compatible with other manufactured equipment. Therefore, it would have been obvious to modify Hoyle and Wayman with the standardized dimensions or angles of Weitzel in order to produce a compatible product. 
Regarding claims 43 and 56, Hoyle and Wayman are silent whether the device complies with ISO 11040-4. Weitzel is also silent regarding this specific chapter or section of the ISO standards. However, Weitzel calls for manufacturing vials and closures for vials according to other closely related sections of ISO standards (¶ [0061]-[0064]). A skilled artisan would have been able to modify Hoyle and Wayman in light of . 

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyle, Wayman and Sudo, further in view of Weitzel; Dietmar et al. (US 20110022023 A1). 
Regarding claim 49, Hoyle, Wayman and Sudo are silent regarding the taper angle of the circumferential flange. Weitzel discloses a withdrawal spike unit for a multidose vial (¶ [0001], [0012], [0058], [0059], FIG. 1, multidose vial 10);
wherein a flat upper end surface of a circumferential flange of a container has a taper angle between one and five degrees relative to a cross-sectional plane of a cylindrical barrel (¶ [0061], ISO 8362-1 specifies the form, dimensions and capacities of glass vials). 
Weitzel manufactures a vial or ampoule according to a widely recognized standard. Regarding rationale and motivation to modify Hoyle, Wayman and Sudo with the taper angle of Weitzel, see discussion of claim 41 above. 
 
Response to Arguments
Rejections of claims 41 and 49 under 35 USC § 112 are withdrawn in view of the amendments filed 28 July 2021. 
Applicant’s arguments filed 28 July 2021 regarding the rejection of claims 39-58 as amended, under 35 USC § 103 over Sudo, Haber and Weitzel, have been fully considered and are persuasive. After further consideration, the claims are rejected on 
Applicant submits that (i) Neither Sudo nor Haber teaches the recited tube whose inner diameter is larger than the outer diameter of a barrel that slides into the tube (remarks p. 8). Examiner notes that Sudo nor Haber are no longer cited as teaching these features. Hoyle and Wayman are cited in the new grounds of rejection as teaching all features of claims 39 and 52. Hoyle explicitly shows that vial 12 fits inside syringe barrel 20. Therefore, syringe barrel 20 has a larger inner diameter than vial 12 (Fig. 3). Wayman shows a similar arrangement of a concentric tube and barrel which require that the outer tube section is larger than the inner cylindrical barrel (Fig. 15). 
Applicant asserts that (ii) Neither Sudo nor Haber teaches an inward projection of a tube that slides along the outer surface of a barrel that slides into the tube (remarks p. 9). Examiner responds that Wayman is cited in the new grounds of rejection as teaching a sliding inward projection (¶ [0037], protrusions 27 … are adapted to be folded to extend distally into the chamber 25 and flex toward the inside surface 24 of the syringe barrel 20). 
Applicant contends that Haber's housing 4 has no radially inwardly extending projection that has flat upper end and lower end surfaces. None of catch 36, catch 40 or protrusion 38 on housing 4 has flat upper end and lower end surfaces (remarks p. 11-12). Examiner replies that Haber is cited as teaching a generally perpendicular projection that extends inward from a tube section. A skilled artisan would have been able to apply this feature of Haber by selecting perpendicular instead of angled surfaces for an inward projection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kosinski; Anthony J. et al.	US 20110009830 A1
Ward, Michael Terrance	US 20040127859 A1
Parker, David William  et al.	US 20030163092 A1
Klippenstein; John	US 20060111671 A1
Min; Kyung M. et al.	US 4932941 A
Examiner has applied new grounds of rejection not necessitated by amendment. Therefore, this Office Action is Non-Final. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781